Case 8:19-cv-01692-GW-PLA Document 68 Filed 03/04/21 Page 1 of 14 Page ID #:1219
                          NOTE: CHANGES MADE BY THE COURT

     1                           UNITED STATES DISTRICT COURT
     2                          CENTRAL DISTRICT OF CALIFORNIA
                                      SOUTHERN DIVISION
     3

     4
          SKYHAWKE TECHNOLOGIES, LLC, Case No. 8:19-cv-1692-GW-PLA
     5    et al.,
                                       STIPULATED PROTECTIVE
     6                      Plaintiff, ORDER
     7            v.                                    Date:     March 4, 2021
                                                        Judge:    Honorable George H. Wu
     8    DECA INTERNATIONAL CORP., et
          al.,
     9
                                       Defendant.
    10

    11
                 Pursuant to Rule 26(c), Fed. R. Civ. P., Plaintiffs SkyHawke Technologies,
    12
         LLC and SkyHawke Licensing LLC (“SkyHawke”) and Defendants
    13
         GolfzonDECA, Inc., DECA International Corp. (“DECA”), and through their
    14
         respective counsel of record, hereby stipulate and agree, subject to the approval of
    15
         the Court, to the following procedures to be used in this action for the protection of
    16
         the parties against the improper disclosure or use of confidential information
    17
         produced in discovery or filed with this Court:
    18
                 1. Scope of Protective Order. This Order shall apply to all information,
    19
         documents, things, responses to discovery, and testimony produced or within the
    20
         scope of discovery in this litigation, including, without limitation, all documents or
    21
         things produced in response to requests for the production of documents and things
    22
         or subpoenas, answers to interrogatories, responses to requests for admission,
    23
         testimony adduced at depositions and upon written questions, all other discovery
    24
         taken pursuant to the Federal Rules of Civil Procedure, and any other information
    25
         furnished, directly or indirectly, by or on behalf of any party to this litigation or
    26
         any non-party. The party or non-party producing such information is referred to
    27

    28
                                                    1
                                      STIPULATED PROTECTIVE ORDER
                                       CASE NO. 8:19-CV-1692-GW-PLA
         57829361.v1
Case 8:19-cv-01692-GW-PLA Document 68 Filed 03/04/21 Page 2 of 14 Page ID #:1220



         both in the singular and in the plural hereafter as the “producing party,” and any
     1
         party receiving such information is referred to hereafter as the “receiving party.”
     2
                 2. Definitions: Documents. As used herein, the words “document” and
     3
         “documents” include documents or electronically stored information, including
     4
         writings, transcripts, drawings, graphs, photographs, sound recordings, images, and
     5
         other data or data compilations stored in any medium from which information can
     6
         be obtained either directly or, if necessary, after translation into a reasonably
     7
         usable form.
     8
                 3. Definitions: Filings. As used herein, the terms “filing” and “filings”
     9
         include any brief, memorandum, or other writing filed with the Court or served
    10
         upon a party in connection with this litigation, including any interrogatory answer,
    11
         response to a request for admission, or any exhibit thereto.
    12
                 4. Confidential Information. A document, filing, response to written
    13
         interrogatory or request for admission, or testimony of a party, third party or
    14
         witness affiliated with a party may be designated by a party as “confidential” if, in
    15
         the discretion of the producing or testifying entity, it is determined in good faith to
    16
         contain non-public information of a competitively sensitive, proprietary, financial,
    17
         technical, or trade secret nature, or involving privacy interests of employees. If a
    18
         document is independently obtained from a third party, and not subject to an
    19
         agreement of confidentiality, such document need not be treated as “confidential”
    20
         by any party. Any document or information produced by one party to another
    21
         party prior to this litigation is to be designated and treated as “confidential” if that
    22
         document or information was previously produced under a previous confidentiality
    23
         agreement or previous protective order. To facilitate the use of discoverable non-
    24
         confidential information and to lessen administrative burdens, a “confidential”
    25
         designation shall be used selectively and in good faith. Material designated as
    26
         “confidential” may be disclosed and used only as set forth in paragraph 14, below.
    27

    28
                                                     2
                                      STIPULATED PROTECTIVE ORDER
                                      CASE NO. 2:07-CV-3106 SJO (AJWX)
         57829361.v1
Case 8:19-cv-01692-GW-PLA Document 68 Filed 03/04/21 Page 3 of 14 Page ID #:1221



                 5. Highly Confidential Information. The parties recognize that during the
     1
         course of this litigation some information requested for production or disclosure
     2
         may be of such a highly confidential nature that it will require greater protection.
     3
         Such “highly confidential” material may include certain highly sensitive
     4
         commercial, technical, trade secret, and financial information that is of technical or
     5
         competitive advantage to its possessor. Material designated as “highly
     6
         confidential” information is of such a sensitive and proprietary nature that
     7
         disclosure must be protected, strictly limited, and used only as set forth in
     8
         paragraph 15 below. It is understood that the “highly confidential” designation is
     9
         to be used in good faith.
    10
                 6. Designation of Confidential and Highly Confidential Information. (a)
    11
         With respect to documents produced by a party, a “confidential” or “highly
    12
         confidential” designation shall be made by the party producing the document, at
    13
         the time of production or as may be agreed to by the parties, by marking the
    14
         document as “confidential” or as “highly confidential.” Any response to written
    15
         interrogatories or requests for admission or any portion thereof that constitutes or
    16
         contains “confidential” or “highly confidential” information shall be labeled or
    17
         marked with the appropriate legend by the party providing the response. With
    18
         respect to deposition testimony, at the time of the deposition examination or within
    19
         30 days of receipt of the transcript, parties and deponents may designate all or
    20
         portions of the testimony and exhibits to the deposition as “confidential” or “highly
    21
         confidential.” Documents that are used as exhibits already designated as
    22
         “confidential” or “highly confidential” shall continue to be handled in accordance
    23
         with that level of confidentiality. Post-deposition designation shall be specific by
    24
         page and exhibit. Until expiration of the 30-day designation period unless
    25
         otherwise agreed by the parties, the entire transcript with exhibits shall be treated
    26
         as if it had been designated “highly confidential” in its entirety unless otherwise
    27

    28
                                                    3
                                     STIPULATED PROTECTIVE ORDER
                                     CASE NO. 2:07-CV-3106 SJO (AJWX)
         57829361.v1
Case 8:19-cv-01692-GW-PLA Document 68 Filed 03/04/21 Page 4 of 14 Page ID #:1222



         agreed. After the expiration of that period, the transcript shall be treated only as
     1
         actually designated.
     2
                 (b) With respect to all materials provided for inspection by a party’s counsel,
     3
         designation by stamping or labeling need not be made until copies of the materials
     4
         are requested after inspection and selection by counsel. Making documents and
     5
         things available for inspection shall not constitute a waiver of any claim of
     6
         confidentiality, and all materials provided for inspection by a party’s counsel shall
     7
         be treated as though designated “highly confidential” at the time of the inspection.
     8
                 (c) Counsel for a party producing documents may redact material deemed
     9
         exempt from discovery because (i) it is protected from disclosure under the
    10
         attorney-client privilege or work product immunity afforded by Rule 26(b), Fed. R.
    11
         Civ. P., and such privilege or immunity has not been waived, or (ii) it is not
    12
         responsive to a discovery request. However, any document from which material is
    13
         redacted must identify in the redacted area that redaction has occurred. The reason
    14
         for such redaction must be stated either on the document itself or on a log after the
    15
         production of the documents. The parties reserve the right to pursue additional
    16
         categories for redaction, by either consent of the parties or order of the Court, to be
    17
         addressed on a case-by-case basis.
    18
                 7. Filing Documents with the Court. If any designated “confidential” or
    19
         “highly confidential” information is used or if there is any reference to, quotation
    20
         from, or attachment of documents or deposition testimony or exhibits designated
    21
         “confidential” or “highly confidential” in any pleadings, briefs, declarations,
    22
         exhibits and other filings, such document must be filed conventionally, and
    23
         accompanied by a motion requesting filing under seal in compliance with C.D. Cal.
    24
         L.R. 5-4.2(b)(3) and the instructions “Preparing Sealed Documents for Filing”
    25
         located under Filing Procedures on the Court’s website; good cause must be
    26
         shown for the under seal filing.
    27

    28
                                                     4
                                      STIPULATED PROTECTIVE ORDER
                                      CASE NO. 2:07-CV-3106 SJO (AJWX)
         57829361.v1
Case 8:19-cv-01692-GW-PLA Document 68 Filed 03/04/21 Page 5 of 14 Page ID #:1223



                 8. Duty to Protect Confidential and Highly Confidential Information.
     1
         When a party has designated documents, discovery responses, or testimony as
     2
         “confidential” or “highly confidential,” and when a party’s pleading or document
     3
         has been filed under seal pursuant to paragraph 7, the other party must protect the
     4
         confidential status of the designated documents, testimony, or filing. Accordingly,
     5
         when one party has made a “confidential” or “highly confidential” designation or
     6
         filed material under seal, the other party shall submit its own brief and other papers
     7
         under the procedures of Section 7 of this Order, if such papers refer to, quote from,
     8
         or attach the designated documents, testimony, or filed material. When one parties’
     9
         pleading or document has been filed under seal, the other party shall treat its
    10
         service copy as “confidential” or “highly confidential,” as appropriate, and non-
    11
         public.
    12
                 9. Non-Party Information. It is expressly contemplated, agreed, and
    13
         ordered that third parties (including witnesses) who provide discovery in this
    14
         action may invoke all provisions of this Protective Order as to that discovery, and
    15
         that the parties to this Order will treat all material designated by such third parties
    16
         as “confidential” or “highly confidential” in accordance with the terms of this
    17
         Protective Order.
    18
                 10. Inadvertent Disclosure of Privileged or Work Product Information.
    19
         In accordance with Federal Rule of Evidence 502, the parties hereby agree and the
    20
         Court hereby orders that if a party through inadvertence produces or provides
    21
         discovery that it believes is subject to a claim of attorney-client privilege or work
    22
         product immunity, upon discovering such inadvertence, the producing party shall
    23
         promptly give written notice to the receiving party or parties that the document is
    24
         subject to a claim of attorney-client privilege or work product immunity and
    25
         request that the document be returned to the producing party. The receiving party
    26
         or parties shall immediately return to the producing party such document and
    27
         destroy any copies or summaries of, or notes relating to, any such inadvertently
    28
                                                 5
                                     STIPULATED PROTECTIVE ORDER
                                     CASE NO. 2:07-CV-3106 SJO (AJWX)
         57829361.v1
Case 8:19-cv-01692-GW-PLA Document 68 Filed 03/04/21 Page 6 of 14 Page ID #:1224



         produced information. Return of the document by the receiving party shall not
     1
         constitute an admission or concession, or permit any inference, that the returned
     2
         document is, in fact, properly subject to a claim of attorney-client privilege or work
     3
         product immunity, nor shall it foreclose any party from moving the Court for an
     4
         Order that such document has been improperly designated or should be produced
     5
         for other reasons than a waiver caused by the inadvertent production. The
     6
         producing party shall retain copies of all returned documents and tangible things,
     7
         and if such a motion is filed by the receiving party, shall upon request provide
     8
         copies to the Court of said materials. The party claiming privilege or work product
     9
         protection shall have the burden of proving that such privilege or work product
    10
         protection exists. Notwithstanding the above, recognizing the need for the parties
    11
         to prepare their cases based on the discovery that is produced, if any information,
    12
         document, or tangible thing is used or referenced in a court hearing, deposition,
    13
         motion, expert report, or pretrial order, or is otherwise used openly in the case, any
    14
         claim of inadvertent production must be made within five (5) business days after
    15
         such use.
    16
                 11. Inadvertent Failure to Designate. If a party through inadvertence
    17
         produces or provides discovery of any “confidential” or “highly confidential”
    18
         document, testimony or information without labeling or marking it with the
    19
         appropriate legend as provided in this Protective Order or without designating it
    20
         “confidential” or “highly confidential” as provided in paragraphs 4, 5, and 6 of this
    21
         Protective Order, upon discovering such inadvertence, the producing party shall
    22
         give written notice to the receiving party or parties that the document or other
    23
         information, response, or testimony is confidential and should be treated in
    24
         accordance with the provisions of this Protective Order. The receiving party or
    25
         parties must treat such documents, responses, testimony, and information as
    26
         designated from the date that such notice is received. Disclosure of such
    27
         documents, responses, testimony or information, prior to receipt of such notice to
    28
                                                 6
                                     STIPULATED PROTECTIVE ORDER
                                     CASE NO. 2:07-CV-3106 SJO (AJWX)
         57829361.v1
Case 8:19-cv-01692-GW-PLA Document 68 Filed 03/04/21 Page 7 of 14 Page ID #:1225



         persons not authorized to receive “confidential” or “highly confidential”
     1
         information shall not be deemed a violation of this Protective Order; however,
     2
         those persons to whom disclosure was made are to be advised that the material
     3
         disclosed is “confidential” or “highly confidential” and must be treated in
     4
         accordance with this Protective Order.
     5
                 12. Challenge to Designations. Nothing in this Order shall be construed to
     6
         prevent any party from objecting to any “confidential” or “highly confidential”
     7
         designation as outside the scope of this Order under Fed. R. Civ. P. 26(c). The
     8
         objecting party shall seek to reach agreement with the designating party to
     9
         withdraw the confidential designation; if agreement cannot be reached between
    10
         counsel, a written motion may be made to this Court for an Order removing the
    11
         designation from specified documents, testimony or filing. Local Rule 37 shall
    12
         apply to any such motion.
    13
                 13. Disclosure and Use of Confidential and Highly Confidential
    14
         Information. Any documents or information designated as “confidential” or
    15
         “highly confidential” and any filing made under seal to which an objection has
    16
         been made shall not be disclosed in any manner inconsistent with this Order until
    17
         such matter has been resolved by agreement of the parties or ruled on by the Court.
    18
                 14. Disclosure of “Confidential” Information. Documents, responses,
    19
         testimony, or other material and information designated as “confidential” and
    20
         filings made under seal with such material may be inspected by and disclosed only
    21
         to the following persons and only for the purpose of conducting this litigation:
    22
                 (a) Litigation Counsel. Outside counsel for any party in this litigation, and
    23
         employees of such counsel required to work on the case, provided that the parties
    24
         identify the counsel, individually and by law firm, who are not of record and who
    25
         shall have access to information protected by this Order. However, by listing said
    26
         counsel below, the parties are in no way foregoing their rights to add, delete or
    27
         supplement counsel if and when desired. If counsel are added, deleted and/or
    28
                                                7
                                      STIPULATED PROTECTIVE ORDER
                                      CASE NO. 2:07-CV-3106 SJO (AJWX)
         57829361.v1
Case 8:19-cv-01692-GW-PLA Document 68 Filed 03/04/21 Page 8 of 14 Page ID #:1226



         supplemented, the party adding, deleting or supplementing will notify the other
     1
         party, in writing, within five (5) days of such a change:
     2
                                           (i)    Counsel for SkyHawke:
     3
                                                  Franklin Rosenblatt
     4                                            Kunal Jain
                                                  Jack Olivo
     5

     6
                                                  (ii) Counsel for DECA
     7                                            Andrew Y. Choung
                                                  Erica J. Van Loon
     8
                                                  Joshua J. Pollack
     9

    10           (b) Experts. Any expert or consultant, and employees thereof, retained by or
    11   at the request of counsel described in paragraph 14(a) to consult on or testify in the
    12   prosecution or defense of this litigation other than an employee of a party on the
    13   condition that notice be given ten (10) business days in advance to opposing
    14   counsel of the identity of the expert or consultant as specified in paragraph 17
    15   below; if objection to disclosure is made, the parties shall attempt to resolve
    16   informally the objection before the party proposing disclosure seeks relief from the
    17   Court. Nothing designated under paragraphs 4, 5, and 6 above, may be disclosed
    18   to any expert or consultant until objections are resolved.
    19           (c) The Court. The Court and any of its personnel;
    20           (d) In-House Personnel. The in-house persons for each party, and agents
    21   thereof, identified below:
    22                 (i) for SkyHawke: Robert L. Spell
    23                 (ii) for DECA:
    24           (e) Legal Support Personnel. Persons who provide professional foreign
    25   language translation services, reporters, outside copying and computer services
    26   necessary for document handling, and other litigation support personnel (e.g.,
    27   graphic designers and animators) and who are not employed by the parties, or any
    28
                                                     8
                                      STIPULATED PROTECTIVE ORDER
                                      CASE NO. 2:07-CV-3106 SJO (AJWX)
         57829361.v1
Case 8:19-cv-01692-GW-PLA Document 68 Filed 03/04/21 Page 9 of 14 Page ID #:1227



         direct competitor of the parties, including their administrative assistants,
     1
         secretaries, and other members of the clerical and administrative staffs.
     2
                 15. Disclosure of “Highly Confidential” Information. Documents,
     3
         responses, testimony or other material and information designated as “highly
     4
         confidential” and filings made under seal with such material may be inspected by
     5
         and disclosed only to the persons identified in paragraphs 14(a), 14(b), 14(c), and
     6
         14(e), and only for purposes of conducting this litigation.
     7
                 16. Depositions. Attendees at depositions at which confidential testimony
     8
         or information is given or confidential exhibits are discussed shall be limited
     9
         during disclosure to those entitled to disclosure under this Order.
    10
                 17. Acknowledgement of the Order. Any person who makes any
    11
         disclosure in confidence under this Order of “confidential” or “highly confidential”
    12
         documents, responses, testimony, information, or filings made under seal, shall
    13
         advise each person to whom such disclosure is made of the terms of this Order.
    14
         The persons described in paragraph 14(d) above are enjoined from disclosing
    15
         “confidential” documents and information to any other person except in
    16
         conformance with this Order and must execute an acknowledgement of this Order
    17
         and an agreement to be bound by such order in the form attached hereto as
    18
         Appendix A. The persons described in paragraphs 14(b) and 14(e) above are
    19
         enjoined from disclosing “confidential” and/or “highly confidential” documents
    20
         and information to any other person except in conformance with this Order and
    21
         must execute an acknowledgement of this Order and an agreement to be bound by
    22
         such order in the form attached hereto as Appendix A. A copy of the agreement
    23
         executed by the persons described in paragraph 14(b) above shall be provided to
    24
         opposing counsel within two business days after obtaining the signed agreement
    25
         along with a curriculum vitae of the person signing the agreement by electronic
    26
         mail, which shall include an identification of all such person’s past and present
    27
         employment and/or consulting relationships. No material designated as
    28
                                                9
                                     STIPULATED PROTECTIVE ORDER
                                     CASE NO. 2:07-CV-3106 SJO (AJWX)
         57829361.v1
Case 8:19-cv-01692-GW-PLA Document 68 Filed 03/04/21 Page 10 of 14 Page ID #:1228



         “confidential” or “highly confidential” by an opposing or third party shall be
     1
         disclosed to such person described in paragraph 14(b) until after expiration of the
     2
         ten (10) day period referred to above, provided however, that if during that ten (10)
     3
         day period counsel receives from opposing counsel an objection to such disclosure,
     4
         there shall be no disclosure to such expert except by further Order of this Court or
     5
         subsequent agreement between the parties. A copy of the agreement executed by
     6
         the persons described in paragraphs 14(d) and 14(e) above shall be provided to
     7
         opposing counsel within two business days after obtaining the signed agreement.
     8
                 18. No Limitation on Parties’ Rights. Nothing contained in this Order
     9
         shall be construed to limit any party’s rights to use, in taking depositions or in
    10
         briefs or in any pre-trial proceeding in this litigation, any “confidential” or “highly
    11
         confidential” document, testimony, information, or any filing made under seal;
    12
         provided, however, that any “confidential” or “highly confidential” document,
    13
         testimony, information, and any sealed filing so used shall not lose its
    14
         confidentiality status through such use and its confidentiality status shall be
    15
         protected in conformance with this Order. Any party may request that the Court
    16
         receive designated evidence in camera or under other conditions to prevent
    17
         disclosure.
    18
                 19. Use at Trial. Nothing herein shall be construed to affect or limit in any
    19
         way the use or admissibility of any document, testimony or other evidence at trial.
    20
         However, documents admitted at trial that had previously been marked as either
    21
         “confidential” or “highly confidential” will retain their confidentiality status even
    22
         after they are used at trial, and the Court, upon motion of one or more of the
    23
         parties, may maintain any such documents under seal after the trial and not make
    24
         them available to the public.
    25
                 20. Consent to Remove or Modify Designation. Any party who has
    26
         designated any document or testimony as “confidential” or “highly confidential”
    27
         pursuant to this Order, or who has made a filing under seal, may consent that the
    28
                                                 10
                                      STIPULATED PROTECTIVE ORDER
                                      CASE NO. 2:07-CV-3106 SJO (AJWX)
         57829361.v1
Case 8:19-cv-01692-GW-PLA Document 68 Filed 03/04/21 Page 11 of 14 Page ID #:1229



         confidentiality status of such document, testimony, or filing be removed or
     1
         modified by written notification to opposing counsel or by statements on the record
     2
         at any hearing or deposition. These shall be the only methods by which such
     3
         consent may be manifested.
     4
                 21. Other Proceedings. Nothing herein shall prohibit the confidential
     5
         disclosure of any “confidential” or “highly confidential” information to comply
     6
         with a Court Order in an action involving the same subject matter as the present
     7
         action wherein the Order specifically directs the disclosure of such information.
     8
         Prior to any such disclosure pursuant to a Court Order, the party required by the
     9
         Court Order to disclose the information shall provide ten days notice to the party
    10
         who produced the confidential information and shall identify and provide copies of
    11
         the confidential or highly confidential information to the party who produced such
    12
         information.
    13
                 22. Limitations as to Producing Party, Authors, or Recipients. Nothing
    14
         herein shall prevent disclosure of any “confidential” or “highly confidential”
    15
         documents (a) by the producing party to any employee or officer of the producing
    16
         party, or (b) by a party to any person, no longer affiliated with a party, who either
    17
         authored such documents, in whole or in part, or received the “confidential” or
    18
         “highly confidential” documents independently of this litigation.
    19
                 23. Conclusion of Litigation. At the conclusion of this litigation, litigation
    20
         counsel may retain copies of the pleadings, and may retain documents, things,
    21
         copies, and samples to the extent they include or reflect receiving attorney’s work
    22
         product and may retain one file copy of all materials produced in this litigation.
    23
         The obligation on such counsel to maintain the confidentiality of materials
    24
         designated as “confidential” and “highly confidential” under this Order shall
    25
         continue until the producing party agrees otherwise in writing or a Court order
    26
         otherwise directs. Within sixty (60) days after the final disposition of this
    27
         litigation, all other copies of “confidential” and “highly confidential” documents
    28
                                                    11
                                      STIPULATED PROTECTIVE ORDER
                                      CASE NO. 2:07-CV-3106 SJO (AJWX)
         57829361.v1
Case 8:19-cv-01692-GW-PLA Document 68 Filed 03/04/21 Page 12 of 14 Page ID #:1230



         produced by any party shall be returned by counsel of record to the party that
     1
         produced the documents, with a certification that all such material has been
     2
         returned or, alternatively, counsel of record may submit a certification that all such
     3
         material has been destroyed. Final disposition shall be deemed to be the later of
     4
         (1) dismissal of all claims and defenses in this action, with or without prejudice;
     5
         and (2) final judgment herein after the completion and exhaustion of all appeals,
     6
         rehearings, remands, trials, or reviews of this action, including the time limits for
     7
         filing any motions or applications for extension of time pursuant to applicable law.
     8
                 24. Modification. Nothing herein shall prevent any party, on notice to all
     9
         other parties, from applying to the Court for a higher level of protection for any
    10
         particular document or information. Nor shall anything herein prevent any party,
    11
         on notice to all other parties, from applying to the Court for a modification of this
    12
         Order.
    13
                 25. Legal Advice. Nothing in this Order shall be understood to prevent
    14
         legal counsel from complying with the ethical obligation to advise his/her client
    15
         with respect to this case and, without disclosing another party’s “confidential” or
    16
         “highly confidential” information (except as permitted under this Order), rendering
    17
         legal advice that may rest in a general way upon legal counsel’s review of
    18
         “confidential” or “highly confidential” material.
    19

    20
                 SO ORDERED this the 4th day of March, 2021.
    21

    22
                                                 _______________________________
    23                                           Hon. Paul L. Abrams
                                                 United States Magistrate Judge
    24

    25

    26

    27

    28
                                                   12
                                     STIPULATED PROTECTIVE ORDER
                                     CASE NO. 2:07-CV-3106 SJO (AJWX)
         57829361.v1
Case 8:19-cv-01692-GW-PLA Document 68 Filed 03/04/21 Page 13 of 14 Page ID #:1231



     1   AGREED AND APPROVED:
     2   /s/ Franklin D. Rosenblatt
         Franklin D. Rosenblatt (pro hac vice)
     3   BUTLER SNOW LLP
         1020 Highland Colony Pkwy
     4   Ridgeland, MS 39157
         T: 601-985-4494
     5
         F: 601-985-4500
     6   Franklin.rosenblatt@butlersnow.com

     7   Kunal Jain, SBN 266642
         JAIN LAW OFFICES, P.C.
     8   10866 Wilshire Blvd.,
         STE 400-#777
     9
         Los Angeles, California 90024
    10   T: 310-957-2214
         F: 424-313-7123
    11   Kunal@jainlawoffices.com
    12
       Attorneys for Plaintiffs SkyHawke Technologies, LLC and SkyHawke Licensing,
    13  LLC
    14

    15    /s/ Erica J. Van Loon
    16   ANDREW Y. CHOUNG
         State Bar No. 203192
    17
         ERICA J. VAN LOON
    18   State Bar No. 227712
         JOSHUA J. POLLACK
    19   State Bar No. 215922
         LATHROP GPM LLP
    20   2049 Century Park East Suite 3500S
         Los Angeles, CA 90067
    21
         Telephone: (310) 789-4600
    22   Facsimile: (310) 789-4601
         andrew.choung@lathropgpm.com
    23   erica.vanloon@lathropgpm.com
         joshua.pollack@LathropGPM.com
    24

    25   Attorneys for Defendants DECA International Corp. and GolfzonDECA
    26

    27

    28
                                                       13
                                         STIPULATED PROTECTIVE ORDER
                                         CASE NO. 2:07-CV-3106 SJO (AJWX)
         57829361.v1
Case 8:19-cv-01692-GW-PLA Document 68 Filed 03/04/21 Page 14 of 14 Page ID #:1232



     1
                                              APPENDIX A

     2                 AGREEMENT REGARDING PROTECTIVE ORDER
     3
                  1.   I understand that I will be receiving information in connection with
     4

     5   the lawsuit entitled SkyHawke Technologies, LLC et al. v. DECA International

     6   Corp. et al., Case No. 8:19-cv-01692-GW-PLA pending in the United States
     7
         District Court for the Central District of California.
     8

     9            2.   I am aware that a Protective Order dated                    has been

    10   entered in this case. I have been provided with a copy of that Order and I have
    11
         read and understand the prohibitions of the Order.
    12

    13           3.    I agree to be bound by the terms of the Protective Order.

    14
         Dated:              , 202_.
    15

    16                                             Respectfully submitted,
                                                   _________________________
    17
                                                   [Name]
    18

    19
                                                   _________________________
    20                                             [Signature]
    21
                                                   Telephone:
    22
                                                   Facsimile:
    23

    24                                             E-mail:
    25

    26

    27

    28
                                                     14
                                       STIPULATED PROTECTIVE ORDER
                                       CASE NO. 2:07-CV-3106 SJO (AJWX)
         57829361.v1
